          Case 2:21-cv-01097-MTL Document 1 Filed 06/24/21 Page 1 of 12



 1   Erin Rose Ronstadt, SBN 028362
     Clayton Warren Richards, SBN 029054
 2   RONSTADT LAW, PLLC
     P.O. Box 34145
 3   Phoenix AZ 85067
     Phone: (602) 615-0050
 4   Fax: (602) 761-4443
     erin@ronstadtlaw.com
 5   clayton@ronstadtlaw.com
 6   Attorneys for Plaintiff
 7                        IN THE UNITED STATES DISTRICT COURT

 8                               FOR THE DISTRICT OF ARIZONA

 9   Torry Campbell,                                       No.
10                                          Plaintiff,
     v.
11                                                                      COMPLAINT
     Lincoln Life Assurance Company of
12   Boston, a plan fiduciary; and
     Symantec Corp. Group Welfare
13   Benefit Plan, an ERISA benefit plan,
14                                      Defendants.
15
               For his claims against Symantec Corp. Group Welfare Benefit Plan (the “Plan”) and
16
     Lincoln Life Assurance Company of Boston (“Lincoln”) (collectively “Defendants”), Plaintiff
17
     Torry Campbell (“Mr. Campbell” or “Plaintiff”) alleges as follows:
18
                                     Jurisdiction, Venue, and Parties
19
          1.   This action arises under the Employee Retirement Income Security Act of 1974, 29
20
     U.S.C. §§ 1001 et seq. (“ERISA”).
21
          2.   The Plan is a purported ERISA benefit plan established for the benefit of its
22
     employees and maintained by Symantec Corporation, which was later acquired by
23
     Broadcom, Inc., which then changed its name to NortonLifeLock, Inc. (Collectively
24
     “Symantec”).
25
          3.   Mr. Campbell was a participant and beneficiary of the Plan as an employee of
26
     Symantec.
27
          4.   Lincoln is a third-party claims administrator for the Plan.
28
                                                     Case 2:21-cv-01097-MTL Document 1 Filed 06/24/21 Page 2 of 12



                                              1      5.   Lincoln is a Plan fiduciary.
                                              2      6.   Under the Plan, Lincoln fully insures eligible employees of Symantec for long-term
                                              3   disability (“LTD”) benefits pursuant to Policy Number GF3-860-066125-01 (the “Policy”).
                                              4      7.   At the time Mr. Campbell sought LTD benefits under the Plan, Lincoln
                                              5   administered claims under the Plan, acted on behalf of the Plan, and acted as an agent of the
                                              6   Plan to make final decisions regarding the payment of disability benefits for the Plan.
                                              7      8.   Lincoln has a fiduciary duty to administer the Plan prudently and in the best
                                              8   interests of all Plan participants and beneficiaries.
                                              9      9.   Mr. Campbell resides in Maricopa County, Arizona.
                                             10      10. The Plan has its principal place of business and was issued in the State of California.
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11      11. Lincoln has its principal place of business in the State of Kentucky.
      RONSTADT LAW, PLLC




                                             12      12. Defendants are licensed and authorized to do business in Maricopa County,
              (602) 615-0050




                                             13   Arizona, and reside and are found within Maricopa County within the meaning of the
                                             14   jurisdiction and venue provisions of ERISA, 29 U.S.C. § 1132 and 28 U.S.C. § 1391.
                                             15      13. This Court has jurisdiction over the subject matter of this action under ERISA, 29
                                             16   U.S.C. §§ 1132(a), 1132(e)(1), and 28 U.S.C. §§ 2201-02 (declaratory judgments).
                                             17      14. Venue is proper in this Court under ERISA, 29 U.S.C. § 1132(e)(1) and 28 U.S.C. §
                                             18   1391(b).
                                             19                                    GENERAL ALLEGATIONS
                                             20      15. Mr. Campbell worked as a Senior Director/Product Manager for Symantec from
                                             21   October 10, 2016 through his last date of work on November 27, 2018.
                                             22      16. Mr. Campbell stopped working due to multiple medical conditions that render him
                                             23   totally Disabled under the Plan.
                                             24      17. His medical conditions cause a host of symptoms that severely diminish his ability
                                             25   and capacity to work.
                                             26      18. Mr. Campbell’s treating physicians and other providers have verified and confirmed
                                             27   his medical conditions using objective examination findings and diagnostic testing.
                                             28      19. Mr. Campbell is actively in treatment for his medical conditions.
                                                                                                  -2-
                                                     Case 2:21-cv-01097-MTL Document 1 Filed 06/24/21 Page 3 of 12



                                              1      20. Based on his collective medical conditions, Mr. Campbell is Disabled as defined by
                                              2   the Plan.
                                              3      21. Under the Plan, from May 26, 2019 through May 25, 2021, as a result of Injury or
                                              4   Sickness, Mr. Campbell must be unable to perform with reasonable continuity the
                                              5   Substantial and Material Acts necessary to pursue his Own Occupation in the usual and
                                              6   customary way.
                                              7      22. Under the Plan, from May 26, 2021 and ongoing, Mr. Campbell must be unable to
                                              8   perform, with reasonable continuity, the Substantial and Material Acts of any occupation,
                                              9   meaning that as a result of sickness or injury the Covered Person is not able to engage with
                                             10   reasonable continuity in any occupation in which he could reasonably be expected to
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11   perform satisfactorily in light of his age, education, training, experience, station in life, and
      RONSTADT LAW, PLLC




                                             12   physical and mental capacity.
              (602) 615-0050




                                             13      23. On or around his last date of work, Mr. Campbell applied for short-term disability
                                             14   (“STD”) benefits, which Lincoln approved through the maximum STD benefit date.
                                             15      24. In April 2019, Mr. Campbell initiated his claim for LTD benefits.
                                             16      25. On July 23, 2019, Lincoln denied Mr. Campbell’s LTD claim (the “First Denial”).
                                             17      26. In reaching the First Denial, Lincoln failed to conduct a full and fair review in a
                                             18   myriad of ways. While not an exhaustive list, Lincoln:
                                             19      x Misapplied and misrepresented the Plan language, including the definition of
                                                        Disability, in evaluating Mr. Campbell’s claim;
                                             20      x Disregarded Mr. Campbell’s credible symptomology and medical findings;
                                             21      x Misrepresented Mr. Campbell’s treating provider assessments in written and
                                                        telephonic communications;
                                             22      x Preemptively denied Mr. Campbell’s claim before having all relevant information,
                                             23         including its own medical file reviewers’ finalized reports;
                                                     x Relied excessively, if not exclusively, on its biased and inadequate medical file
                                             24         reviewers;
                                             25      x Provided false or misleading information to Mr. Campbell’s treating providers; and
                                                     x Failed to conduct a meaningful vocational analysis of Mr. Campbell’s Own
                                             26         Occupation.
                                             27
                                             28

                                                                                                  -3-
                                                    Case 2:21-cv-01097-MTL Document 1 Filed 06/24/21 Page 4 of 12



                                              1
                                              2      27. With the assistance of legal counsel, Mr. Campbell appealed the First Denial on
                                              3   April 20, 2020.
                                              4      28. Had Lincoln investigated the claim, then the First Denial would have never
                                              5   occurred.
                                              6      29. On June 8, 2020, Lincoln approved Mr. Campbell’s LTD benefits under the Own
                                              7   Occupation definition of Disability.
                                              8      30. Lincoln’s First Denial caused delay of over a year in Mr. Campbell receiving the
                                              9   LTD benefits to which he was entitled.
                                             10      31. Before leaving work due to Disability, Mr. Campbell was the breadwinner for his
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11   wife and young twin boys. He suffered financially in a multitude of ways and almost lost his
      RONSTADT LAW, PLLC




                                             12   marriage due to Lincoln’s First Denial.
              (602) 615-0050




                                             13      32. Mr. Campbell was a high wage earner; he is informed and believes his monthly LTD
                                             14   benefit of $13,890.50 motivated Lincoln to set aside minimal reserves for paying the claim
                                             15   and to otherwise find reasons to deny the claim.
                                             16      33. In June 2020, Lincoln requested updated information from Mr. Campbell, which he
                                             17   promptly provided to Lincoln in July 2020.
                                             18      34. The change in definition of Disability under the Plan, from ‘Own Occupation’ to
                                             19   ‘Any Occupation’, was set to occur as of May 26, 2021.
                                             20      35. Plaintiff’s legal counsel began reaching out to Lincoln well in advance of the change
                                             21   in definition of Disability under the Plan.
                                             22      36. On December 9, 2020, Plaintiff’s legal counsel left a detailed voice message for
                                             23   Lincoln’s Claims Manager, Katherine Marks, informing her that Mr. Campbell had new
                                             24   treating providers and requesting a return call.
                                             25      37. Lincoln never returned Plaintiff counsel’s December 9, 2020 voice message.
                                             26      38. On April 27, 2021, May 3, 2021, and May 11, 2021, Plaintiff’s counsel called Lincoln
                                             27   and left Ms. Marks additional voice messages requesting status of the claim and reiterating
                                             28   that Mr. Campbell has new treating providers and medical conditions.
                                                                                                 -4-
                                                        Case 2:21-cv-01097-MTL Document 1 Filed 06/24/21 Page 5 of 12



                                              1         39. Lincoln did not return any of Plaintiff legal counsel’s telephone messages until May
                                              2   12, 2021, at which time Ms. Marks was again informed that Mr. Campbell has seen several
                                              3   new treating providers, undergone additional testing, and has new diagnoses.
                                              4         40. During this May 12, 2021 conversation, Ms. Marks informed legal counsel’s office
                                              5   manager, Merry Martin, for the first time, that Lincoln was conducting a review of the file
                                              6   under the “Any Occupation” definition of Disability and confirmed for Ms. Martin that
                                              7   Lincoln did not have this updated information.
                                              8         41. In a letter dated May 19, 2021, Plaintiff’s counsel sent a letter to Ms. Marks and
                                              9   Lincoln memorializing our several efforts to contact them, including our various requests to
                                             10   be informed as to the status of Mr. Campbell’s LTD claim. (Exhibit 1).
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11         42. In that May 19, 2021 letter, Plaintiff’s counsel offered to facilitate Lincoln’s review
      RONSTADT LAW, PLLC




                                             12   in whatever way was needed and to provide information if Lincoln would just ask. (See
              (602) 615-0050




                                             13   Exhibit 1).
                                             14         43. Lincoln’s complete failure to communicate with Mr. Campbell before May 19, 2021
                                             15   left him in the dark as to whether Lincoln was evaluating his claim and what information
                                             16   was needed.
                                             17         44. Lincoln never responded to Plaintiff’s May 19, 2021 letter.
                                             18         45. In a letter dated May 25, 2021, Lincoln terminated Mr. Campbell’s LTD benefits
                                             19   under the “Any Occupation” definition of Disability (the “Second Denial”).
                                             20         46. In reaching the Second Denial, Lincoln failed to conduct a full and fair review and
                                             21   made several of the same errors that occurred in the First Denial, including but not limited
                                             22   to:
                                             23         x Misapplying and misrepresenting the Plan language, including the definition of
                                                          Disability, again;
                                             24         x Disregarding Mr. Campbell’s credible symptomology and medical findings;
                                             25         x Misrepresenting and disregarding Mr. Campbell’s treating provider assessments, and
                                                          failing to obtain updated treating assessments for its ‘Any Occupation’ review;
                                             26         x Preemptively denying Mr. Campbell’s claim before gathering all relevant information,
                                             27           including medical evidence demonstrating new treating providers, additional testing,
                                                          and new diagnoses; and
                                             28

                                                                                                   -5-
                                                     Case 2:21-cv-01097-MTL Document 1 Filed 06/24/21 Page 6 of 12



                                              1       x Relying exclusively on its biased and inadequate medical file reviewer(s) without
                                              2         providing Mr. Campbell with an opportunity to respond.

                                              3
                                                      47. In a June 3, 2021 letter to Lincoln, Mr. Campbell requested all relevant documents,

                                              4
                                                  revoked all authorizations, and provided notice of a deficient adverse benefit determination

                                              5
                                                  and Lincoln’s failure to follow claims procedures. (Exhibit 2).

                                              6
                                                      48. Plaintiff demanded a response by June 14, 2021. (Exhibit 2).

                                              7
                                                      49. By June 23, 2021, Lincoln has still failed to respond to Mr. Campbell’s June 3, 2021

                                              8
                                                  letter.

                                              9
                                                      50. As part of Lincoln’s ERISA claims procedure violations, it “failed to consider

                                             10
                                                  readily available material evidence of which it was put on notice,” and “the review process
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11
                                                  failed to conform to the directives of ERISA and the Plan’s own terms.” See Harrison v. Wells
      RONSTADT LAW, PLLC




                                             12
                                                  Fargo Bank, N.A., 773 F.3d 15, 17 (4th Cir. 2014). Similar to Harrison, Lincoln abused its
              (602) 615-0050




                                             13
                                                  discretion by failing to obtain all available evidence relevant to Mr. Campbell’s claim. See id.

                                             14
                                                  In Harrison, the Court found that the insurer did not meet the “full and fair review”

                                             15
                                                  requirements imposed by ERISA in 29 U.S.C. § 1133. Id. The insurer “chose to remain

                                             16
                                                  willfully blind to readily available information that may well have confirmed [Mr.

                                             17
                                                  Campbell’s] theory of disability.” See id at *20.

                                             18
                                                      51. Further, Lincoln failed to engage in a good faith exchange of information with Mr.

                                             19
                                                  Campbell during its claims handling and resultant termination of benefits. This includes

                                             20
                                                  Lincoln’s multiple failures to return Plaintiff’s telephone calls, inform Plaintiff of its current

                                             21
                                                  “Any Occupation” review, and obtain updated medical evidence of which it was put on

                                             22
                                                  notice.

                                             23
                                                      52. In the June 3, 2021 letter (Exhibit 2), Plaintiff requested a written explanation of

                                             24
                                                  Lincoln’s violations of ERISA and the plan. Pursuant to 29 C.F.R. § 2560.503-1(l)(2)(ii),

                                             25
                                                  Lincoln was required to provide such explanation within ten (10) days, including a specific

                                             26
                                                  description of its bases, if any, for asserting that the violation should not cause the

                                             27
                                                  administrative remedies available under the plan to be deemed exhausted.

                                             28

                                                                                                  -6-
                                                     Case 2:21-cv-01097-MTL Document 1 Filed 06/24/21 Page 7 of 12



                                              1       53. Lincoln has failed to timely respond to Plaintiff’s June 3, 2021 letter and, therefore,
                                              2   under 29 C.F.R. § 2560.503-1(l)(2)(ii), Plaintiff is deemed to have exhausted the
                                              3   administrative remedies available under the Plan. “Accordingly, the claimant is entitled to
                                              4   pursue any available remedies under section 502(a) of the Act on the basis that the plan has
                                              5   failed to provide a reasonable claims procedure that would yield a decision on the merits of
                                              6   the claim.” Id. at (i).
                                              7       54. Lincoln failed to provide reasonable claims procedures. It did so, in part, by:
                                              8   refusing to evaluate the claim before the Second Denial, which includes failing to secure
                                              9   updated medical evidence and failing to exercise its right to secure an independent medical
                                             10   examination if one was needed; refusing to engage in a good faith exchange with Plaintiff
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11   about its claim review; and refusing to give Mr. Campbell reasonable notice of its review
      RONSTADT LAW, PLLC




                                             12   and need for information.
              (602) 615-0050




                                             13       55. While Plaintiff does not concede an abuse of discretion standard of review, Lincoln
                                             14   certainly abused its discretion and acted in its own best financial interests when issuing the
                                             15   Second Denial, depriving Mr. Campbell of a full and fair review in violation of 29 C.F.R. §
                                             16   2560.503-1.
                                             17       56. Lincoln exhibited a pattern and practice in the Second Denial, whereby it denied
                                             18   Mr. Campbell’s claim for a second time without bothering to evaluate the claim.
                                             19       57. Mr. Campbell has not worked since November 27, 2018 due to his medical
                                             20   conditions.
                                             21       58. Mr. Campbell is unable to perform, with reasonable continuity, the Substantial and
                                             22   Material Acts of any occupation and, therefore, comes within the definition of Disability
                                             23   under the Plan.
                                             24       59. The Plan was issued in California, so Lincoln is without discretionary authority.
                                             25       60. Mr. Campbell is excused from exhausting administrative remedies under the Plan
                                             26   pursuant to 29 C.F.R. § 2560.503-1(l)(2)(ii).
                                             27       61. Mr. Campbell timely files this lawsuit.
                                             28

                                                                                                  -7-
                                                     Case 2:21-cv-01097-MTL Document 1 Filed 06/24/21 Page 8 of 12



                                              1                                              COUNT I
                                              2                       (Recovery of LTD Benefits and Request for
                                                               Immediate Review pursuant to 29 C.F.R. § 2560.503-1(l)(2)(ii))
                                              3                           (Defendants Lincoln and the Plan)
                                              4      62. All other paragraphs are incorporated by reference.

                                              5      63. The Plan is an Employee Welfare Benefit Plan as defined in ERISA, 29 U.S.C. §

                                              6   1002.

                                              7      64. The Plan represents LTD coverage and a promise to provide these benefits until

                                              8   Mr. Campbell is no longer Disabled under the terms of the Plan.

                                              9      65. Defendants have failed to provide a reasonable claims procedure that would yield a

                                             10   decision on the merits of the claim.
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11      66. Mr. Campbell has exhausted his administrative remedies under 29 C.F.R. §
      RONSTADT LAW, PLLC




                                             12   2560.503-1(l)(2)(ii) and is further entitled to a de novo review of his claim, as well as his
              (602) 615-0050




                                             13   past-due benefits, until a proper review is completed:

                                             14           (T)he administrative remedies available under a plan with respect to claims for
                                             15           disability benefits will not be deemed exhausted based on de minimis violations
                                                          that do not cause, and are not likely to cause, prejudice or harm to the claimant
                                             16           so long as the plan demonstrates that the violation was for good cause or due
                                                          to matters beyond the control of the plan and that the violation occurred in the
                                             17
                                                          context of an ongoing, good faith exchange of information between the plan
                                             18           and the claimant. This exception is not available if the violation is part of a
                                                          pattern or practice of violations by the plan. The claimant may request a
                                             19           written explanation of the violation from the plan, and the plan must provide
                                             20           such explanation within 10 days, including a specific description of its bases, if
                                                          any, for asserting that the violation should not cause the administrative
                                             21           remedies available under the plan to be deemed exhausted. If a court rejects
                                             22           the claimant’s request for immediate review under paragraph (l)(2)(i) of this
                                                          section on the basis that the plan met the standards for the exception under
                                             23           this paragraph (l)(2)(ii), the claim shall be considered as re-filed on appeal upon
                                                          the plan’s receipt of the decision of the court. Within a reasonable time after
                                             24
                                                          the receipt of the decision, the plan shall provide the claimant with notice of
                                             25           the resubmission.
                                             26      67. Based on Lincoln’s conduct, Mr. Campbell’s claim is deemed denied without the
                                             27   need to exhaust futile administrative remedies.
                                             28

                                                                                                 -8-
                                                    Case 2:21-cv-01097-MTL Document 1 Filed 06/24/21 Page 9 of 12



                                              1      68. Prior to the termination of Mr. Campbell’s benefits, Lincoln inexcusably failed to
                                              2   investigate the claim and to communicate in a “good faith exchange of information” with
                                              3   Plaintiff. Plaintiff notified Lincoln on at least five occasions from December 9, 2020 to May
                                              4   19, 2021 that he established care with several new treating providers, had undergone
                                              5   additional testing, and had new diagnoses—information that would clearly be relevant to an
                                              6   analysis of the change in definition of Disability. Lincoln ignored Plaintiff.
                                              7      69. Lincoln secured file reviews without first securing updated medical evidence, which
                                              8   it admitted in the Second Denial.
                                              9      70. Lincoln failed to obtain Mr. Campbell’s treating provider assessments. Instead, it
                                             10   relied exclusively on its medical file reviewers and non-examining consultants.
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11      71. Lincoln violated the Plan by inexcusably failing to have Mr. Campbell examined.
      RONSTADT LAW, PLLC




                                             12      72. Lincoln had every opportunity to communicate with Plaintiff about its review under
              (602) 615-0050




                                             13   the Plan but failed to do so without justification. Lincoln should have engaged in a good
                                             14   faith exchange of information and reviewed the claim in the best interests of Mr. Campbell
                                             15   prior to issuing the Second Denial.
                                             16      73. Lincoln’s violations are more than de minimis. Lincoln stopped Mr. Campbell’s
                                             17   benefits without warning, leaving him without a monthly abruptly and placing him in a
                                             18   similar position to what it had done to him previously with the First Denial. As Plaintiff’s
                                             19   legal counsel explained to Lincoln, “Mr. Campbell simply does not have the luxury of a year
                                             20   or more of appealing with Lincoln in light of its clear abdication of ERISA and the fact
                                             21   Lincoln is assuredly going to deny the claim regardless of the evidence.” (Exhibit 2).
                                             22      74. Lincoln Financial has a pattern or practice of bad faith conduct and of violating
                                             23   ERISA and the plan. Lincoln’s history of parsimonious claims handling is directly relevant
                                             24   to this Court’s review of the claim and consideration of Plaintiff’s request for immediate
                                             25   review under ERISA.
                                             26      75. Mr. Campbell is a victim of Lincoln’s corporate efforts to drive profitability.
                                             27      76. Plaintiff is informed and believes that Lincoln did not set aside adequate reserves to
                                             28   pay Mr. Campbell’s claim.
                                                                                                 -9-
                                                    Case 2:21-cv-01097-MTL Document 1 Filed 06/24/21 Page 10 of 12



                                              1      77. On information and belief, Lincoln reserved Plaintiff’s claim for no more than 24
                                              2   months and is now trying to force Mr. Campbell into a protracted appeals process in
                                              3   violation of ERISA, because doing so allows Lincoln to avoid significant financial liability
                                              4   presented by Plaintiff’s claim in this fiscal year. For instance, due to the First Denial,
                                              5   Lincoln avoided payment on the claim for over a year. It did not pay Mr. Campbell interest,
                                              6   and it got to keep its money while forcing Mr. Campbell through the appeals process. Mr.
                                              7   Campbell nearly lost everything as a result of the delay. But Lincoln only profited from its
                                              8   bad faith conduct and delay in approving and investigating Mr. Campbell’s claim.
                                              9      78. Lincoln used in-house reviewers for evaluating Mr. Campbell’s claim because it knew
                                             10   that the in-house reviewers’ recommendations would be unfavorable for the continuation of
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11   Mr. Campbell’s benefits.
      RONSTADT LAW, PLLC




                                             12      79. Plaintiff is informed and believes Lincoln provides its reviewers and vendors with
              (602) 615-0050




                                             13   internal notes and financial information about the claim, compromising their ability to make
                                             14   “independent” medical determinations and creating further bias in reviews.
                                             15      80. Lincoln’s biased medical consultants mischaracterize evidence to support their
                                             16   conclusions that Mr. Campbell can work in “Any Occupation.” In any event, the opinions
                                             17   are based on an incomplete review of the medical evidence.
                                             18      81. The Plan “must provide [] explanation within 10 days, including a specific
                                             19   description of its bases, if any, for asserting that the violation should not cause the
                                             20   administrative remedies available under the plan to be deemed exhausted.” Defendants
                                             21   failed to timely provide any explanation in response to Mr. Campbell’s request (Exhibit 2).
                                             22      82. Mr. Campbell is entitled to discovery regarding the effects of the procedural
                                             23   irregularities and structural conflict of interest that infiltrated the claims handling process
                                             24   and also regarding the effects of Lincoln’s reviewing physicians’, its employees’, and its
                                             25   vendors’ financial conflicts of interest, biases, and financial motivations and circumstances
                                             26   surrounding Lincoln’s decision to terminate Mr. Campbell’s LTD claim.
                                             27      83. Under the de novo standard of review, Mr. Campbell is entitled to discovery
                                             28   regarding, among other things, the credibility of Lincoln’s medical reviews and Lincoln’s
                                                                                                 -10-
                                                    Case 2:21-cv-01097-MTL Document 1 Filed 06/24/21 Page 11 of 12



                                              1   lack of partiality due to its financial conflicts of interest. See Opeta v. Nw. Airlines Pension Plan
                                              2   for Contract Employees, 484 F.3d 1211, 1217 (9th Cir. 2007) (under the de novo standard of
                                              3   review, new evidence may be admitted regarding, among other things: “the credibility of
                                              4   medical experts… [and] instances where the payor and the administrator are the same entity
                                              5   and the court is concerned about impartiality” (quoting Quesinberry v. Life Ins. Co. of N. Am.,
                                              6   987 F.2d 1017, 1026-27 (4th Cir. 1993)).
                                              7      84. Pursuant to the coverage provided in the Plan, to ERISA 29 U.S.C. § 1132(a)(1)(B),
                                              8   and to applicable federal law, Mr. Campbell is entitled to recover all benefits due under the
                                              9   terms of the Plan, and to enforce his rights under the Plan.
                                             10      85. Mr. Campbell is entitled to reinstatement of any other employee benefits that were
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11   terminated, discontinued, or suspended as a result of the termination of his disability
      RONSTADT LAW, PLLC




                                             12   benefits. He is entitled to a restoration of the status quo ante before LTD benefits were
              (602) 615-0050




                                             13   wrongfully terminated and seeks all past-due benefits as a result of Lincoln’s ERISA
                                             14   violations.
                                             15      86. Under 29 C.F.R. § 2560.503-1(l)(2)(i), “[Mr. Campbell] is entitled to pursue any
                                             16   available remedies under section 502(a) of the Act on the basis that the plan has failed to
                                             17   provide a reasonable claims procedure that would yield a decision on the merits of the
                                             18   claim.”
                                             19      87. Pursuant to 29 U.S.C. § 1132(g), Mr. Campbell is entitled to recover his attorneys’
                                             20   fees and costs incurred herein.
                                             21      88. Mr. Campbell is entitled to prejudgment interest on the benefits to which he is
                                             22   entitled and on his damages at the highest legal rate until paid.
                                             23             WHEREFORE, Mr. Campbell prays for entry of judgment against Defendants as
                                             24   set forth in this Complaint, which includes:
                                             25             A.     All past and future owed LTD benefits under the terms of the Plan;
                                             26             B.     Clarifying and determining Mr. Campbell’s rights to future benefits under the
                                             27             terms of the Plan;
                                             28

                                                                                                   -11-
                                                  Case 2:21-cv-01097-MTL Document 1 Filed 06/24/21 Page 12 of 12



                                              1       C.     For any other benefits Mr. Campbell may be entitled to receive under the
                                              2       Plan due to his disability;
                                              3       D.     Any equitable relief that would be proper as a result of Lincoln’s breaches of
                                              4       fiduciary duty;
                                              5       E.     An award of Mr. Campbell’s attorneys’ fees and costs;
                                              6       F.     An award of prejudgment interest on benefits and damages at the highest
                                              7       legal rate until paid; and
                                              8       G.     For such and further relief as the Court deems just, equitable, and reasonable.
                                              9       Dated this 24th day of June, 2021.
                                             10
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                                                                    RONSTADT LAW, PLLC
                                             11
      RONSTADT LAW, PLLC




                                             12                                     By: s/ Erin Rose Ronstadt
              (602) 615-0050




                                                                                         Erin Rose Ronstadt
                                             13                                          Clayton W. Richards
                                                                                         Attorneys for Plaintiff
                                             14
                                             15
                                             16
                                             17
                                             18
                                             19
                                             20
                                             21
                                             22
                                             23
                                             24
                                             25
                                             26
                                             27
                                             28

                                                                                             -12-
